Citation Nr: 1629553	
Decision Date: 07/25/16    Archive Date: 08/04/16

DOCKET NO.  15-19 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to waiver of recovery of an overpayment of Department of Veterans Affairs (VA) nonservice-connected pension benefits in the amount of $5,498.00 to include whether the overpayments were properly created.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served in the Marine Corps from January 1974 to August 1974.

This matter comes before the Board of Veterans' Appeals (Board) from decisions of the VA, Regional Office (RO) in Cleveland, Ohio to include from the Waiver of Indebtedness by the Committee on Waivers and Compromises (Committee).  As noted below, the Committee waived $7,381.67 of the combined debt of $12,979.67.  The amount of the debt that had been collected already, $5,498 was not waived.  The Veteran seeks waiver of that portion  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran was the subject of a warrant issued April [redacted], 2009 which was cleared on May [redacted], 2009, for violating a condition of probation imposed for commission of two felonies under Federal or State law

2.  As of July [redacted], 2009, the Veteran had been incarcerated for 60 days; he was released from incarceration on July [redacted], 2010.

3.  The overpayments were was not due to the Veteran's fraud, misrepresentation or bad faith.

4.  Recovery of the debt in this case in the amount of $5,498 is against equity and good conscience.



CONCLUSIONS OF LAW

1.  The Veteran was a fugitive felon for VA purposes from April [redacted], 2009 to May [redacted], 2009, and the adjustment of VA pension due to his status as a fugitive felon was proper.  38 U.S.C.A. § 5313B (West 2014); 38 C.F.R. § 3.665 (2015).

2.  Termination of the Veteran's nonservice-connected pension benefits from July [redacted], 2009 to July [redacted], 2010 was proper.  38 U.S.C.A. § 1505 (West 2014); 38 C.F.R. § 3.666 (2015).

3.  The overpayments were not due to fraud, misrepresentation or bad faith of the Veteran and recovery of the overpayment of VA improved pension benefits in the amount of $5,498 is against equity and good conscience and, therefore, is waived.  38 U.S.C.A. §§ 5107, 5302(a) (West 2014); 38 C.F.R. §§ 1.963(a), 1.965(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014).  To implement the provisions of the law, the VA promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).

However, VCAA is inapplicable to claims such as the one decided herein.  See Barger v. Principi, 16 Vet. App. 132 (2002).  In Barger, the United States Court of Appeals for Veterans Claims (Court) held that the VCAA, with its expanded duties, is not applicable to certain cases, pointing out that the statute at issue in such cases (Chapter 53) was not found in Title 38, United States Code, Chapter 51 (i.e. the laws changed by VCAA).  This case is based on income considerations, involves waiver, and comes within the Barger directives. 

In a January 2000 rating decision, entitlement to pension benefits was granted.  In a February 2000 letter, the Veteran was notified of the grant of benefits.  This letter included a copy of VA Form 21-8768, which advised the Veteran that VA would discontinue pension benefits payable to a person who is incarcerated in a Federal, State or local penal institution in excess of 60 days as a result of a felony or misdemeanor conviction.  This form also stated that the law provided severe penalties which include fine or imprisonment or both for the fraudulent acceptance of any payment to which the recipient is not entitled.  

In November 2009, VA received information from VA's Inspector General Fugitive Felon Program which indicated that a warrant for the Veteran's arrest was issued on April [redacted], 2009 in [redacted], Indiana.  This document noted that the Veteran's last known address was in Cincinnati, Ohio.  Handwritten on the document was a note that the Veteran's whereabouts were unknown and his VA benefits were suspended.  A VA Form 6560 reflected that the Veteran's payments had been suspended.

According to a VA Form 21-0820, Report of General Information, the Veteran had been incarcerated and was released July [redacted], 2010 (the date of this document) so the process to reinstate pension was going to be undertaken.  

A September 15, 2010 letter notified the Veteran that Section 505 of Public Law 107-103 prohibits the payment of VA benefits while a recipient is a fugitive felon.  The law also prohibits payment to dependents of a veteran who is a fugitive felon. The term "fugitive felon" refers to a person who is fleeing to avoid prosecution, custody, or confinement for a felony, and includes a person who is a fugitive by reason of violating a condition of probation or parole imposed for commission of a felony.  The Veteran was notified that VA had been advised by law enforcement authorities that he had been identified as a fugitive felon because he was the subject of an outstanding warrant.  He was also told that VA realized that this could be the result of a record keeping problem, so no action would be taken to adjust his VA benefits for at least 60 days to give him an opportunity to clear the warrant with the agency that issued it or advise VA if he believed he had identified the wrong person.  He was advised that the warrant was dated April [redacted], 2009.  He was told to contact the law enforcement agency regarding what must be done to clear the warrant.  He was requested to send official documentation establishing that the date the warrant has been cleared.  

The Veteran then submitted a copy of the warrant.  It reflects that the warrant was issued on April [redacted], 2009 for a violation of probation for two felonies.  The warrant was served on May [redacted], 2009.  The Veteran indicated that he was arrested on May [redacted], 2009 and was extradited to Indiana on May [redacted], 2009.  However, the Veteran asserted that he was not violating his probation.  

A March 2011 VA Form 21-0820, Report of General Information, indicated that the [redacted] authorities were contacted and they confirmed the warrant was issued on April [redacted], 2009 and was cleared on May [redacted], 2009.  A VA document dated in March 2011 then shows that the Veteran's benefits were restored May [redacted], 2009.

In a March 2011 letter, the Veteran was informed that he had been advised in September 2010 that VA proposed to stop his payments effective April [redacted], 2009 because VA was notified that he was a fugitive felon.  The Veteran was allowed 60 days to submit any evidence he had showing that the warrant was cleared.  VA then received the Veteran's response on October 27, 2010.  In addition, VA verified with [redacted] Sheriff Office that the warrant was cleared on May [redacted], 2009.  Based on the foregoing, the Veteran's benefits were terminated as of April 23, 2009, and were resumed on May [redacted], 2009.  

In April 2011, the Veteran was advised that the termination of benefits as noted above resulted in an overpayment totaling $733.22.  He was told that the overpayment debt would be recouped from his VA pension benefits.

In a July 2011 VA electronic mail, it was noted that the Indiana Department of Corrections showed that the Veteran was sentenced on May [redacted], 2009 and was released on July [redacted], 2010.  The Veteran had indicated that he was released August [redacted], 2010.

In a July 2011 letter, VA notified the Veteran that VA received notice that the Veteran was incarcerated with the Indiana Department of Corrections effective May [redacted], 2009 and released on July [redacted], 2010.  Title 38 U.S.C. 1505 (formerly 505) requires termination of VA benefits beginning the 61st day of incarceration following conviction of a felony or misdemeanor.  Therefore, VA proposed to stop the Veteran's VA pension benefits effective July [redacted], 2009 and reinstate benefits effective July [redacted], 2010.  He was told that this adjustment would result in an overpayment of benefits which had been paid to him.  If the proposed decision was implemented, the Veteran was informed that he would be notified of the exact amount of the overpayment and given information about repayment.  He was also informed that payments may be restored to the full rate as of the date of release from prison (including parole or participation in a work-release or halfway house program) provided notice was received within one year of release.  Otherwise, benefits could not be paid prior to the date of receipt of the notice of release.   

In October 2014, a financial status report was received which showed that the Veteran had no income and had monthly debts of $1,000.  December 2014 EVRs reflected income of $15,340 in 2011, of $16.640 in 2012, and of $12,000 in 2013.  However, no current income or assets was reported.  In December 2014, the Veteran reported that he had no medical expenses.  A January 2015 Report of General Information indicated that the Veteran was facing eviction and homelessness.  

During the interim, a third debt was created which resulted in the Veteran's benefits being temporarily terminated.  The debt was eventually waived and the pension benefits resumed with the initial payment on October 1, 2014.  However, at that point, VA continued to recoup the prior two overpayments from the retroactive payment of the pension payments.  In January 2015, the Veteran was provided notice regarding the grant of the third waiver and of his pension benefits being resumed.  A Report of General Information reflected that this process was explained to the Veteran.  The Veteran expressed his disagreement with that action because it was a burden on him financially to not receive that money.  

In February 2015, the Veteran was notified that his request for a waiver of the initial two debts was denied because he timely did not make a request for a waiver.  However, the record shows that the Veteran requested a waiver on numerous occasions including within the time frame of 180 days.  

In a March 2015 Report of General Information, it was noted that a contact with the Veteran revealed that the Veteran's pension was his only income.  He had no assets or vehicle.  His monthly expenses were about $825, but he owed approximately $400 in back rent payments, had overdue collection bills of $1,000, and he stated he had little or no money for incidental expenses or unplanned living expenses.  He also stated he was in arrears for child support payments for over $2,000.

In March 2015, the Committee reconsidered the claim.  It was noted that the Veteran's request for waiver had not been forwarded the Committee.  There was no fraud, misrepresentation, or bad faith in the creation of the two debts that totaled $12,979.67.  The Committee indicated that the debts were created due to the Veteran's fugitive felon then incarcerated status.  However, his extreme financial hardship was considered and the Committee determined that the remainder of the debt should be waived in the amount of $7,381.67.  The amount of the debt that had been collected already, $5,498 was not waived.  The Committee acknowledged that there was some part on the fault of VA for not timely referring the waiver request.  The Veteran has appealed the denial of a waiver of the recovery of the remainder of the debt.  

In November 2015, the Veteran testified at a Travel Board hearing.  The Veteran contended that the specific amount of the debt should have been taken care of due to the fact that all applicable documentation was submitted during that period of time that he was incarcerated, between July [redacted], 2009, through July [redacted], 2010.  The Veteran stated that he was arrested on May [redacted], 2009.  He indicated that he was extradited from the State of Ohio to the State of Indiana on May [redacted], 2009.  So, from May [redacted], 2009, to May [redacted], 2009, he was in the custody of the [redacted] Sheriff in the Justice Center in Cincinnati, Ohio.  Then he was extradited on May [redacted] to [redacted] in the State of Indiana.  He said that this was the date that they closed the warrant out.  The Veteran related that on March 18, 2011, the first debt of $600 was created due to the fugitive felony warrant.  The Veteran advanced surprise that he was a fugitive felon because he was in good standing with the probation/parole people.  He reported that he was not on the run or hiding.  He related that he was released from prison in late August or September 2010.  He then called VA and told VA of his status.  He was requested by VA to submit documents, which he did.  He said when he received pension benefits he was told he was entitled to that money.  He was impoverished, did not have any income, and was destitute at that time.  So when he received the money, he spent the money.  In April 2011, VA sent him notification advising me of a debt of $600.  He related that he requested a waiver of that debt.  However, he was told that the request for waiver was not received and that the approximate $600 debt became confused with an approximate $12,000 debt.  So, the Veteran started with an approximate debt of $600 in 2011, but then money continued to be recouped by VA until 2014.  As of September 2014, the approximate $12,000 debt was relevant and the Veteran's pension benefits were terminated and he then had no income from pension.  Subsequently, a waiver of about $7,000 was granted.  Then the rest of the debt was recouped.  The Veteran inquired about $3,000 that he should have received when his benefits were reinstated.  It was noted that the Veteran had an approximate $12,200 overpayment because of incarceration.  Pension benefits were terminated.  By the time VA processed the waiver, VA had already recouped about $5,000 of it.  So by the time the waiver got to it, the remaining amount was $7,381.67.  The Veteran indicated that he was given retroactive monies back from VA when his pension was reinstated, but then VA took that money, so he should not owed the remainder of the debt left after the waiver.  The Veteran asserted that the creation of the debt was not his fault.  He stated he still had a $5,498 debt and he knew that it had been recouped, but he felt that he should get that money back.  As for his finances, he said that he did not have any assets.  

In a February 2016 Report of General Information, it was noted that due to the Veteran's high levels of stress over his finances and personal matters, he was referred to the Veterans' Crisis Line.  The next month, he reported homelessness.  This case was advanced on the docket because although the Veteran had been able to pay his rent, he was past due on his electric bills.

As noted, the first debt was created because the Veteran was in fugitive felon status because he violated his probation from two prior felonies.  

A veteran who is otherwise eligible for a benefit under Chapter 11 of Title 38 may not be paid or otherwise provided such benefit for any period during which such veteran is a fugitive felon.  38 U.S.C.A. § 5313B.  The term "fugitive felon" means a person who is a fugitive by reason of: (i) Fleeing to avoid prosecution, or custody or confinement after conviction, for an offense, or an attempt to commit an offense, which is a felony under the laws of the place from which the person flees; or (ii) Violating a condition of probation or parole imposed for commission of a felony under Federal or State law.  38 C.F.R. § 3.665(n)(2).

Records show that a warrant was issued on April [redacted], 2009 for a violation of probation for two felonies.  The warrant was served on May [redacted], 2009. On that date, the warrant was cleared.   The Veteran's pension benefits were restored when the warrant was cleared.   

The question is whether the Veteran should be considered a fugitive felon for the period from April [redacted], 2009 to May [redacted], 2009.  The Board finds that this status was proper.  As noted, the Board received information from the appropriate authorities that the Veteran was violating a condition of probation for commission of felonies under Federal or State law during that time frame.  Any veteran in "fugitive felon" status is subject to a termination of benefits.  The Board will not disturb the actions of the RO in temporarily terminating the Veteran's pension benefits for that time period. 

As to the second debt, the Veteran was sentenced to a period of incarceration which he served from May [redacted], 2009 to July [redacted], 2010.  38 U.S.C.A. § 1505 requires termination of VA benefits beginning the 61st day of incarceration following conviction of a felony or misdemeanor.  See also 38 C.F.R. § 3.666.  Thus, the Veteran's benefits were properly terminated on the 61st day of conviction on July [redacted], 2009 and remained terminated until he was released on July , 2010, when they were resumed.  

Accordingly, the creation of both debts was valid.  

There shall be no recovery of overpayment of VA benefits if it is determined that recovery would be against equity and good conscience.  See 38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.962.  The standard "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights. The decision reached should not be unduly favorable or adverse to either side.  The phrase "equity and good conscience" means arriving at a fair decision between the appellant and the Government. 

As noted, the Veteran's request for a waiver of the combined overpayment of $12,979.67 was referred to the Committee.  The Committee waived a portion of the debt in the amount of $7,381.67, but the amount of the debt that had been collected already, $5,498 was not waived.  In sum, the Committee found that it would be against the principles of equity and good conscience if the debt was not collected.  Thus, the request for a waiver of the recovery of the overpayment at issue was denied.  The Veteran appealed that determination.  

In cases where fraud, misrepresentation, or bad faith on the Veteran's part with respect to the creation of the overpayment at issue has not been demonstrated, and, therefore, waiver is not precluded pursuant to 38 U.S.C.A. § 5302(a), the Board must determine whether recovery of the indebtedness would be against equity and good conscience, thereby permitting waiver under 38 U.S.C.A. § 5302(a) and 38 C.F.R. §§ 1.963(a), 1.965(a).  In making this determination, consideration is given to the following elements, which are not intended to be all-inclusive: (1) fault of debtor (where actions of the debtors contribute to the creation of the debt); (2) balancing of faults (weighing fault of the debtor vs. the fault of VA); (3) undue hardship (whether collection would deprive the debtor or family of basic necessities); (4) defeat the purpose (whether withholding of benefits or recovery would nullify the objective for which benefits were intended); (5) unjust enrichment (failure to make restitution would result in unfair gain to the debtor); and (6) changing position to one's detriment (reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation).  See 38 C.F.R. § 1.965(a). 

In this case, the Board finds that a waiver of the recovery of $5,498 is warranted.  The Board finds that the element of financial hardship outweighs the elements not in the Veteran's favor.  The Veteran has been in a state of dire financial hardship for years.  He has been homeless in the past and appears currently to be on the verge of homelessness.  He is past due in his utility payments, child support, and likely other payments.  He relies entirely on his pension check for support.  The Board realizes that the $5,498 has been recouped.  However, had his request for waiver been timely referred, the Board would have waived the entire amount because the Veteran clearly was unable to provide for his basic necessities.  He also has significant medical issues which formed the basis for the pension award.  Because the Veteran remains in debt/arrears for payments due during the period when the overpayment was being recouped, the Board finds that the waiver will provide the Veteran with the means to repay these amounts (derived from basic necessity debts) out of those funds.  

Accordingly, in view of the hardship resulting from recovery of the overpayment, recovery would be against equity and good conscience and waiver of recovery of the overpayment is warranted.


ORDER

A waiver of the recovery of the overpayment of VA improved pension benefits in the amount of $5,498 is granted.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


